Per Curiam.
Defendant was convicted in a bench trial of second-degree murder, MCL 750.317; MSA 28.549, and was sentenced to from 7-1/2 to 15 years in prison. He now appeals as of right.
Defendant argues that there was insufficient evidence of malice aforethought and that the court therefore erred in convicting him of second-degree murder. In People v Aaron, 409 Mich 672, 733; 299 NW2d 304 (1980), the Supreme Court, in abrogating the common-law felony-murder rule, stated:
"We hold that in order to convict a defendant of murder, as that term is defined by Michigan case law, it must be shown that he acted with intent to kill or to inflict great bodily harm or with a wanton and willful disregard of the likelihood that the natural tendency of his behavior is to cause death or great bodily harm. We further hold that the issue of malice must always be submitted to the jury.”
The charge against defendant arose out of a fistfight over rent money between defendant and the deceased, Frank Lawson. There was testimony that defendant, after taking money from Lawson, knocked him to the ground, rendering him unconscious, and then stepped with a twisting motion on Lawson’s head as if putting out a cigarette. The trial judge found this specific testimony to be credible, stating, "I believe the witnesses’ testimony that the man ran, and that the defendant pursued him, got him out of an automobile, and then knocked him to the ground again and put his foot on his head, and spun around his foot on his head. That is the testimony this court believes.” *356We believe that this evidence was sufficient to allow an inference that defendant acted with a wanton and willful disregard of the likelihood that the natural tendency of his behavior was to cause death or great bodily harm. The court, as trier of fact, readily could have concluded that malice existed. Cf. People v Thomas, 85 Mich App 618; 272 NW2d 157 (1978).
Defendant’s conviction and sentence are affirmed.